Case: 22-1809    Document: 9     Page: 1   Filed: 08/08/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   AMIN A. RASHID,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1809
                 ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:21-cv-02213-EGB, Senior Judge Eric G. Bruggink.
                 ______________________

                     ON MOTION
                 ______________________
PER CURIAM.
                       ORDER
    The United States moves to summarily affirm the judg-
ment of the United States Court of Federal Claims dismiss-
ing Amin A. Rashid’s complaint. Mr. Rashid opposes the
motion and moves for summary reversal. Mr. Rashid also
submits his informal opening brief.
    Mr. Rashid alleges in his complaint that federal agents
seized $1,132,146.00 from Jose Grajales in connection with
Mr. Grajales’ arrest in 1991 and that Mr. Grajales assigned
Case: 22-1809    Document: 9      Page: 2    Filed: 08/08/2022




2                                                RASHID   v. US



all rights, title, and interest in that property to Mr. Rashid
in November 1995. Mr. Rashid alleges that he demanded
return of that property on May 20, 1996, but the govern-
ment denied his claim.
    On November 24, 2021, Mr. Rashid filed a complaint in
the Court of Federal Claims seeking damages in the same
amount, invoking that court’s jurisdiction under the
Tucker Act, 28 U.S.C. § 1491(a)(1). The Court of Federal
Claims issued an order dismissing the complaint for lack of
jurisdiction, concluding that it was out of time under the
applicable six-year statute of limitations, 28 U.S.C. § 2501.
The court later denied reconsideration. Mr. Rashid then
appealed to this court. We have jurisdiction over his appeal
under 28 U.S.C. § 1295(a)(3).
    We agree that summary affirmance is appropriate here
because there is no “substantial question regarding the
outcome” of Mr. Rashid’s appeal. Joshua v. United States,
17 F.3d 378, 380 (Fed. Cir. 1994) (citation omitted). The
Supreme Court has held that for a suit to come within the
jurisdiction of the Court of Federal Claims under the
Tucker Act, it must be filed within the six years permitted
by the statute of limitations. John R. Sand & Gravel Co.
v. United States, 552 U.S. 130, 134, 136 (2008). The Court
of Federal Claims here correctly held that Mr. Rashid’s
claim was filed out of time. All the events that formed Mr.
Rashid’s alleged basis for his claim occurred more than 25
years before he filed his complaint.
     The Court of Federal Claims was clearly correct in re-
jecting Mr. Rashid’s argument that his claim did not accrue
until he only recently became aware of a 1992 entry on the
public docket in Mr. Grajales’ criminal proceeding that, ac-
cording to Mr. Rashid, reveals that the government’s basis
for denying his claim was allegedly false. To the extent Mr.
Rashid asserts a claim under the Takings Clause, such a
claim accrues when “the claimant knew or should have
known that the claim existed.” Navajo Nation v. United
Case: 22-1809      Document: 9   Page: 3    Filed: 08/08/2022




RASHID   v. US                                             3



States, 631 F.3d 1268, 1276 (Fed. Cir. 2011). The Court of
Federal Claims correctly held in this case that Mr. Rashid
at least “should have known” that his claim existed based
on that public record more than six years before filing the
present action.
    We have considered Mr. Rashid’s other arguments but
do not find them to raise a substantial question as to the
outcome of his appeal. Mr. Rashid argues that his claim
did not accrue until he learned about the United States
Court of Appeals for the Eleventh Circuit’s decision in
United States v. Pease, 331 F.3d 809 (11th Cir. 2003), but
even if that decision were somehow relevant to when his
claim accrued, his claim would still have been filed out of
time. We also reject Mr. Rashid’s suggestion that the con-
tinuing claims doctrine applies here. That doctrine does
not apply when the claim is based on a “single distinct
event,” here the government’s refusal to return the money.
Brown Park Ests.-Fairfield Dev. Co. v. United States, 127
F.3d 1449, 1456 (Fed. Cir. 1997). Finally, the jurisdictional
nature of the statute of limitations makes equitable tolling
unavailable. See FloorPro, Inc. v. United States, 680 F.3d
1377, 1382 (Fed. Cir. 2012).
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion for summary affirmance is granted.
The Court of Federal Claims’ judgment is summarily af-
firmed.
    (2) All pending motions are denied as moot.
Case: 22-1809     Document: 9    Page: 4      Filed: 08/08/2022




4                                                 RASHID   v. US



    (3) Each side shall bear its own costs.
                                   FOR THE COURT

 August 8, 2022                    /s/ Peter R. Marksteiner
     Date                          Peter R. Marksteiner
                                   Clerk of Court

ISSUED AS A MANDATE: August 8, 2022